Citation Nr: 0837284	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  96-37 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New York, New York, which denied entitlement to service 
connection for a low back condition. 

The issue on appeal was originally before the Board in 
December 2007 when it was remanded for additional evidentiary 
development.

The veteran was provided with a hearing before the 
undersigned in April 2007.  


FINDINGS OF FACT

1.  On enlistment examination in 1981, spastic muscle in back 
was noted.

2.  Competent evidence of an in-service increase in severity 
of an underlying back disorder is not present.

3.  In the alternative, competent evidence of a nexus between 
the post-service diagnosis of degenerative joint disease of 
the lumbar spine and active military service is not of 
record. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain diseases, 
to include arthritis, when they are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

II.  Analysis

The veteran seeks service connection for a low back 
disability.  He asserts that he was involved in two injuries 
during service.  The first injury was an automobile accident 
in 1981 and the second occurred sometime in 1983, where the 
veteran slipped and fell.  He relates his current low back 
disability to the in-service injuries.  

The service treatment records contain a medical history taken 
in July 1981, which notes that the veteran reported injuring 
his back prior to service, after being hit by a forklift in 
1979 and sustaining bruised back muscles.  No diagnosis or 
other residuals from the bruised back muscles were noted.  A 
service treatment record dated in September 1981 shows that 
the veteran injured his back while in service, due to an 
automobile which ran the veteran off the road, resulting in 
back pain and a stiff neck.  On physical examination in 
February 1984, the veteran had a normal spine without 
tenderness, however.  

Thereafter, the record is void of any complaints or findings 
associated with low back pain until 1992.  February 1992 
medical records indicate that the veteran twisted his back at 
home.  

The veteran received a VA examination in October 1992.  The 
examiner noted a history of back injury and pain in 1981.  
The examiner noted that after the injury the veteran was 
treated and he improved medically.  The veteran also reported 
back pain in 1991.  The examiner found no objective evidence 
of pain on motion.  The examiner found a history of low back 
pain, episodic, with normal neurological examination of the 
lower extremities. 

In March 2000, private medical records show that the veteran 
fell off a delivery truck, landing on his feet.  He reported 
instant low back pain with radiating left leg pain.  At the 
time of the examination, the veteran reported being briefly 
hospitalized for back pain in February 2001.  In May 2002, 
the veteran reported suffering from mechanical low back pain 
and underwent spinal fusion surgery. 

The veteran received another VA examination in May 2005.  He 
reported receiving treatment for his back in service.  He 
stated that he did not seek additional medical care for his 
back because he was doing well until he re-injured his back 
when he fell off a truck in March 2000.  He reported injuring 
his low back in the fall and experiencing severe back pain.  
The examiner noted that he was unable to find evidence of the 
avowed low back injury in service, which as reported by the 
veteran, was a single visit to the clinic.  The examiner 
diagnosed degenerative joint disease with a history of lumbar 
strain.

In February 2006, the veteran received a VA examination, 
where the examiner noted the veteran's pre-service back 
injury.  The veteran reported that he had been doing well 
until his injury in 2000.  The examiner stated that the 
veteran's current back pain is related to his post-service 
injury and definitively stated that his present condition is 
not related to service.  

The Board notes that the veteran had a pre-existing back 
injury noted on his entrance examination.  Service connection 
may be granted based on in-service aggravation of that 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Board acknowledges that on entrance 
examination, the veteran's back disorder was merely noted and 
no residuals or complaints were recorded.  The Board also 
acknowledges that the veteran complained of back pain in 
1981, when he injured his back in a car accident.  However, 
the service treatment records do not show that the veteran's 
underlying back disorder increased in severity.  The medical 
reports from 1981 merely show a complaint of back pain and do 
not show any increase in severity or treatment.  Furthermore, 
the veteran claims he injured his back a second time in 
service, but there is no medical evidence to support this 
contention.  In 1984, clinical evaluation of the spine was 
normal.  The Board notes "temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  In this case, no increase in the severity of the 
pre-service back injury is shown, and the presumption of 
aggravation based on such increase during service does not 
attach.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board is cognizant of the veteran's assertions that his 
current back disorder began in service and is related to in-
service events.  In this regard, the Board notes that even 
assuming arguendo that the veteran did not have a pre-
existing back disorder, the criteria for service connection 
still are not met.  There is no competent and credible 
evidence of a link between the veteran's service injuries and 
his current disability.  As previously noted, on separation 
examination in 1984 clinical evaluation was normal.  The 
record is silent with regard to any pertinent complaints or 
findings for several years thereafter.  Accordingly, the 
presumptive regulations do not apply in this case, as the 
veteran did not present with symptoms within a year of his 
separation from service.  Furthermore, the veteran has not 
shown a continuity of symptomatology, as he acknowledged that 
his back was doing well until 2000 when he fell off a truck.  
Most importantly, the VA examiners did not attribute the 
veteran's back disability to his service or any event of 
service.  The Board notes the veteran's contention that he 
never told the VA examiner that he was doing well until 2000.  
Nonetheless, even when providing the veteran with the benefit 
of the doubt in this regard, there is no medical nexus 
opinion on file that links the veteran's current back 
disability to his service.  The 2006 VA medical opinion is of 
great probative value as it was rendered after reviewing the 
veteran's claims file, medical history, and prior examination 
findings.  Prejean v. West, 13 Vet. App. 444 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion).

As to the veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the veteran is competent to describe pain he 
experienced due to his injury in service, he is not competent 
to diagnose the etiology of his current disability.  As 
discussed above, there is no evidence to support the 
veteran's assertions that his current disability is in any 
way related to his service.

Finally, the Board has considered the applicability of 
"benefit of the doubt" doctrine; however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  Rather, in this case, the 
preponderance of the evidence weighs against the claim.  
Thus, the veteran's claim of entitlement to service 
connection for a low back disability is denied.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2003.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

Notwithstanding this belated notice, the Board determines 
that there was no prejudice to the veteran because the claim 
was readjudicated in February 2005.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in a March 2003 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim.  
Further, as discussed in detail above, a preponderance of the 
evidence is against the claim for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  The veteran was also afforded several VA 
examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability 
is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


